 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   SECURITIES AND EXCHANGE                              Case No.: 18cv1895-AJB (LL)
     COMMISSION,
12
                                         Plaintiff,       ORDER RE DEFENDANT RICHARD
13                                                        C. GOUNAUD’S EX PARTE
     v.                                                   MOTION FOR A PARTIAL
14
                                                          TEMPORARY STAY IN
     RMR ASSET MANAGEMENT
15                                                        SCHEDULING ORDER
     COMPANY, et al.,
16                                   Defendants.          [ECF No. 90]
17
18
19         On May 16, 2019, nunc pro tunc, Defendant Richard Gounaud, appearing pro se,
20   filed a document titled “Richard C. Gounaud’s Ex Parte Motion For A Partial Temporary
21   Stay In Scheduling Order.” ECF No. 90. It appears that when Defendant Gounaud signed
22   this document on May 15, 2019, he had not yet received the Court’s May 15, 2019 order
23   (1) denying his motion to appoint counsel; (2) denying his request for extension of time to
24   answer the complaint as moot; and (3) denying his motion to strike Plaintiff’s complaint.
25   See Docket; ECF No. 85. Nevertheless, Defendant requests “a 30 day stay of the date to of
26   June 14th while the defendant seeks further clarification and then be able to clearly file any
27   additional motions including an answer to the complaint if the court decides not to rule on
28   ///

                                                      1
                                                                                    18cv1895-AJB-LL
 1   the motion to strike.” ECF No. 90 at 3. No other party has filed an opposition to
 2   Defendant’s ex parte motion. See Docket.
 3         The Court is unclear as to what exactly Defendant Gounaud is seeking, but after
 4   reviewing the Scheduling Order, it appears that the requested date of June 14, 2019 is
 5   approximately thirty days after the May 16, 2019 deadline to file any motion to join other
 6   parties, to amend the pleadings, or to file additional pleadings. See ECF No. 76 at 1.
 7   Therefore, the Court will interpret Defendant’s ex parte motion as a request to continue the
 8   May 16, 2019 deadline to join other parties, to amend the pleadings, or to file additional
 9   pleadings. The Court notes that Defendant Gounaud filed a motion to change venue on
10   May 16, 2019 and that District Judge Anthony J. Battaglia recently issued a briefing
11   schedule on the motion. ECF Nos. 86, 93. In light of the pending motion to change venue,
12   the Court finds it appropriate to VACATE the May 16, 2019 deadline to file any motion
13   to join other parties, to amend the pleadings, or to file additional pleadings until after the
14   District Judge issues a ruling on the motion to change venue. Defendant Gounaud is
15   ORDERED to contact the chambers of the undersigned Magistrate Judge within three days
16   of the ruling on the motion to change venue so that the vacated deadline may be reset if
17   necessary.
18         IT IS SO ORDERED.
19   Dated: May 22, 2019
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                    18cv1895-AJB-LL
